Opinion of the Court, delivered by


Scott, Judge.

This was an action of trespass, quare clossum fregit, com-meneedf by Langham against Bernarder, before a justice of the peace. Langham obtained a judgment in the justice’s court, from which Bernarder appealed to the court of common pleas of St. Louis county. On a trial de nova in that court,. Langhan again obtained a judgment, to reverse which, this writ of error is sued out.
It appears from the bill of exceptions that Bernarder, in order to show title in himself, or those under whom he claimed, produced in evidence a deed from one Duncan to Lang-ham, subject toa written agreement. Neither the deed nor the agreement is set out in the bill of exceptions. The judgment of the court below must be presumed to be correct until it is shown to be otherwise. The evidence not beingpreserved in the bill of exceptions, the judgment must be affirmed.